EXHIBIT 10.2

 

[g82131kmi001.gif]

 


LIBOR TERM NOTE


NEW YORK

 

March 16, 2009

$10,000,000.00

 

BORROWER (Name):  Hardinge Inc.

(Organizational Structure):  Corporation

(State Law organized under):  New York

(Address of residence/chief executive office):  One Hardinge Drive, Elmira, New
York  14902

 

BANK:  MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking corporation
with its principal banking office at One M&T Plaza, Buffalo, NY 14203. 
Attention: Office of General Counsel

 

1.     DEFINITIONS.  Each capitalized term shall have the meaning specified
herein and the following terms shall have the indicated meanings:

 

a.     “Applicable Rate” shall mean either the LIBOR Rate or the Base Rate, as
the case may be.

b.     “Adjustment Date”, when applicable, shall mean two (2) London Business
Days before the first day of the applicable Interest Period (each of which shall
have a duration as selected below; see LIBOR Rate definition).

c.     “Base Rate” shall mean 1.0 percentage point(s) above the rate of interest
announced by the Bank from time to time as its prime rate of interest (“Prime
Rate”).  If the prior blank is not completed, the Base Rate shall be two
(2) percentage points above the Prime Rate.

d.     “Continuation Date” shall mean the last day of each Interest Period.

e.     “Interest Period” shall mean, as used in connection with the LIBOR Rate,
the period commencing on the date of this Note or Continuation Date (as the case
may be) and ending on the date that shall be the numerically corresponding day
(or, if there is no numerically corresponding day, on the last day) of the
calendar month that is one (1), two (2), three (3) or six (6) months thereafter
(as selected below); provided, however, that if an Interest Period would end on
a day that is not a Joint Business Day, such Interest Period shall be extended
to the next succeeding Joint Business Day unless such next succeeding Joint
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the immediately preceding Joint Business Day.  To the extent
that the preceding clause results in either the extension or shortening of an
Interest Period, the Bank shall have the right (but not the obligation) to
shorten or extend, respectively, the succeeding Interest Period so that it shall
end on a day that numerically corresponds to the date of this Note.

f.      “Joint Business Day” shall mean a day that is both a New York Business
Day and a London Business Day.

g.     “LIBOR” shall mean the rate per annum (rounded upward, if necessary, to
the nearest 1/16th of 1%) obtained by dividing (i) one-month, two-month,
three-month or six-month interest period London Interbank Offered Rate (as
applicable in accordance with the LIBOR Rate selected below), fixed by the
British Bankers Association for United States dollar deposits in the London
interbank market at approximately 11:00 a.m. London, England time (or as soon
thereafter as practicable) as determined by the Bank from any broker, quoting
service or commonly available source utilized by the Bank by (ii) a percentage
equal to 100% minus the stated maximum rate of all reserves required to be
maintained against “Eurocurrency Liabilities” as specified in Regulation D (or
against any other category of liabilities which includes deposits by reference
to which the interest rate on LIBOR Rate loans is determined or any category of
extensions of credit or other assets which includes loans by a non-United
States’ office of a bank to United States residents) on such date to any member
bank of the Federal Reserve System.  Notwithstanding any provision above, the
practice of rounding to determine LIBOR may be discontinued at any time in the
Bank’s sole discretion.

h.     “LIBOR Rate” shall mean (a) the greater of 5.0 percentage point(s) above
x one-month  o two-month  o three-month 
o six-month LIBOR with an Interest Period of equal duration through
September 29, 2009 and, thereafter, the greater of 6.0 percentage point(s) above
x one-month  o two-month  o three-month  o six-month LIBOR with an Interest
Period of equal duration from September 30, 2009 through  the Maturity Date, or
(b)  5.5% (the “Interest Rate Floor”).  (Check only ONE box.  If no clear
selection is made, one-month LIBOR shall apply.)

i.      “London Business Day” shall mean any day on which dealings in United
States dollar deposits are carried on by banking institutions in the London
interbank market.

j.      “Maturity Date” shall mean March 16, 2010.

k.    “New York Business Day” shall mean any day other than Saturday, Sunday or
other day on which commercial banking institutions in New York, New York are
authorized or required by law or other governmental action to remain closed for
business.

l.      “Payment Due Date”, when applicable, shall mean the same day of the
calendar month as the date of this Note (or if there is no numerically
corresponding day in a month, on the last day of such month); provided, however,
if that day is not a New York Business Day, the Payment Due Day shall be
extended to the next succeeding New York Business Day unless such next
succeeding New York Business Day would fall in the next calendar month, in which
case such Payment Due Date shall  be the immediately preceding New York Business
Day.

m.    “Principal Amount” shall mean Ten Million and 00/100 Dollars
($10,000,000.00).

 

2.     PAYMENT OF PRINCIPAL, INTEREST AND EXPENSES.

 

a.     Promise to Pay.  For value received, and intending to be legally bound,
Borrower promises to pay to the order of the Bank on the dates set forth below,
the Principal Amount, plus interest as set forth below and all fees and costs
(including without limitation the Bank’s attorneys’ fees and disbursements,
whether for internal or outside counsel) the Bank incurs in order to collect any
amount due under this Note, to negotiate or document a workout or restructuring,
or to preserve its rights or realize upon any guaranty or other security for the
payment of this Note (“Expenses”).

 

1

--------------------------------------------------------------------------------


 

b.     Initial Applicable Rate.  The initial Applicable Rate shall be the LIBOR
Rate in effect on the date that is two (2) London Business Days before the date
of this Note.  The initial Interest Period shall start on the date of this Note.

 

c.     Interest.  Interest shall accrue each day on the outstanding Principal
Amount calculated on the basis of a 360-day year for the actual number of days
of each year (365 or 366) as follows:

 

i.      If the LIBOR Rate is the Applicable Rate, interest shall accrue on the
Principal Amount from and including the first day of each Interest Period until,
but not including, the last day of such Interest Period or the day the Principal
Amount is paid in full (if sooner), at a rate per annum equal to the LIBOR Rate,
as determined using LIBOR in effect on the applicable Adjustment Date.

 

ii.     If the Base Rate is the Applicable Rate, interest shall accrue on the
Principal Amount from and including the first date the Base Rate is the
Applicable Rate to, but not including, the day such Principal Amount is paid in
full or the Applicable Rate is converted to the LIBOR Rate, at the rate per
annum equal to the Base Rate.  Any change in the Base Rate resulting from a
change in the Prime Rate shall be effective on the date of such change.

 

d.     Payment Schedule.  [Complete and insert only ONE of the following
alternatives, as approved by M&T Bank for this credit facility:

 

x   Borrower shall pay the entire outstanding Principal Amount on the Maturity
Date.  In addition, until the outstanding Principal Amount is paid in full,
Borrower shall pay all accrued and unpaid interest, in amounts that may vary,
monthly, or as otherwise invoiced by the Bank.

 


OR

 

o    Borrower shall pay the outstanding Principal Amount in
                               consecutive monthly, bi-monthly, quarterly,
semi-annual or annual installments (depending on the duration of the Interest
Period selected above) as follows:  starting on the last day of the Interest
Period that commences on the date of this Note and on the last day of each
Interest Period thereafter; consisting of                                equal
installments of principal each in the amount of $                              
and ONE (1) FINAL INSTALLMENT on the Maturity Date in an amount equal to the
outstanding Principal Amount at that time, together with all other amounts
outstanding hereunder including, without limitation, accrued interest, costs and
Expense (the “Final Installment”); provided, however, if the Applicable Rate is
converted to the Base Rate, Borrower shall pay the outstanding Principal Amount
in consecutive monthly installments commencing on the first Payment Due Date
after the date of such conversion and on the same Payment Due Date thereafter
until (a) conversion back to the LIBOR Rate (at which time Borrower shall resume
the monthly, bi-monthly, quarterly, semi-annual or annual installments in the
amount set forth above or as otherwise agreed to by the Bank and Borrower in
writing) or (b) the Maturity Date (at which time Borrower shall pay the Final
Installment), with each such installment being equal and in the amount necessary
to fully amortize the outstanding Principal Amount of the Note in full by the
Maturity Date or such other date agreed to by the Bank and Borrower in writing. 
The determination by the Bank of the foregoing amount shall, in the absence of
manifest error, be conclusive and binding upon Borrower.  In addition, until the
outstanding Principal Amount is paid in full, Borrower shall pay all accrued and
unpaid interest, in amounts that may vary, monthly, or as otherwise invoiced by
the Bank.]

 

e.     Maximum Legal Rate.  It is the intent of the Bank and Borrower that in no
event shall interest be payable at a rate in excess of the maximum rate
permitted by applicable law (the “Maximum Legal Rate”).  Solely to the extent
necessary to prevent interest under this Note from exceeding the Maximum Legal
Rate, any amount that would be treated as excessive under a final judicial
interpretation of applicable law shall be deemed to have been a mistake and
automatically canceled, and, if received by the Bank, shall be refunded to
Borrower.

 

f.      Default Rate.  If an Event of Default (defined below) occurs, the
interest rate on the unpaid Principal Amount shall immediately be automatically
increased to five (5) percentage points per year above the higher of the LIBOR
Rate or the Base Rate (“Default Rate”), and any judgment entered hereon or
otherwise in connection with any suit to collect amounts due hereunder shall
bear interest at such Default Rate.

 

g.     Payments; Late Charge.  Payments shall be made in immediately available
United States funds at any banking office of the Bank.  Interest will continue
to accrue until payment is actually received.  If payment is not received within
five days of its due date, Borrower shall pay a late charge equal to the
greatest of (a) 5% of the delinquent amount, (b) the Bank’s then-current late
charge as announced from time to time, or (c) $50.00; provided, however, that if
this Note is secured by a one to six-family owner-occupied residence, the late
charge shall equal 2% of the delinquent amount and shall be payable if payment
is not received within fifteen days of its due date.  Payments may be applied in
any order in the sole discretion of the Bank but, prior to default, shall be
applied first to past due interest, Expenses, late charges and principal, then
to current interest, Expenses, late charges and principal, and last to remaining
principal.

 

h.     Prepayment; Breakage Fee.

 

i.      Subject to the following, during the term of this Note, Borrower shall
have the option of paying the Principal Amount to the Bank in advance of the
Maturity Date, in whole or in part, at any time and from time to time upon
written notice received by the Bank at least thirty (30) days prior to making
such payment; provided, however, that if (i) except pursuant to a refinance of
the Principal Amount with the Bank, Borrower prepays, in whole or in part, any
Principal Amount, when the Applicable Rate is the LIBOR Rate, on any day other
than the last day of an Interest Period,  or (ii) the Applicable Rate is
converted from the LIBOR Rate to the Base Rate before the end of an Interest
Period in accordance with the terms of  Section 3 of this Note, then Borrower
shall be liable for and shall pay the Bank, on demand, the higher of $250.00 or
the actual amount of the liabilities, expenses, reasonable costs or funding
losses that are a direct or indirect result of such prepayment or other
condition described above, whether such liability, expense, cost or loss is by
reason of (a) any reduction in yield, by reason of the liquidation or
reemployment of any deposit or other funds acquired by the Bank, (b) the fixing
of the interest rate

 

2

--------------------------------------------------------------------------------


 

payable on any LIBOR Rate loan or (c) otherwise (collectively, the “Breakage
Fee”).  The determination by the Bank of the foregoing amount shall, in the
absence of manifest error, be conclusive and binding upon Borrower.

 

ii.     Upon making any prepayment of the Principal Amount in full, Borrower
shall pay to the Bank all interest and Expenses owing pursuant to the Note and
remaining unpaid.  Each partial prepayment of the Principal Amount shall be
applied in inverse order of maturity to the principal included in the
installment payments provided for herein.

 

iii.    In the event the Maturity Date is accelerated following an Event of
Default, any tender of payment of the amount necessary to satisfy the entire
indebtedness made after such Event of Default shall be expressly deemed a
voluntary prepayment.  In such a case, to the extent permitted by law, the Bank
shall be entitled to the amount necessary to satisfy the entire indebtedness,
plus the appropriate prepayment premium calculated in accordance with the terms
of this Note.

 

3.     CONTINUATIONS AND CONVERSIONS.

 

a.     Expiration of Interest Period.  Subject to Section 3(b), upon the
expiration of the first Interest Period and each Interest Period thereafter, on
the applicable Continuation Date, the LIBOR Rate will be automatically continued
with an Interest Period of the same duration as the Interest Period duration
initially selected above.

 

b.     Conversion Upon Default.  Unless the Bank shall otherwise consent in
writing, if (i) Borrower fails to pay when due, in whole or in part, the
indebtedness under the Note (whether upon maturity, acceleration or otherwise),
or (ii) there exists a condition or event which with the passage of time, the
giving of notice or both shall constitute an Event of Default, the Bank, in its
sole discretion, may (i) permit the LIBOR Rate to remain in effect until the
last day of the applicable Interest Period, at which time the Applicable Rate
shall automatically be converted to the Base Rate, or (ii) convert the LIBOR
Rate to the Base Rate at or before the end of the applicable Interest Period. 
Nothing herein shall be construed to be a waiver by the Bank of the right to
have the Principal Amount accrue interest at the Default Rate or the right of
the Bank to charge and collect a Breakage Fee.

 

4.     REPRESENTATIONS, WARRANTIES AND COVENANTS.  Borrower represents and
warrants to and agrees and covenants with the Bank that now and until this Note
is paid in full:

 

a.     Business Purpose.  The Loan proceeds shall be used only for a business
purpose and not for any personal, family or household purpose, unless the
following box is checked: o Personal Loan.

 

b.     Good Standing; Authority.  Borrower is an entity or sole proprietor
(i) duly organized and existing and in good standing under the laws of the
jurisdiction in which it was formed, (ii) duly qualified, in good standing and
authorized to do business in every jurisdiction in which failure to be so
qualified might have a material adverse effect on its business or assets and
(iii) has the power and authority to own each of its assets and to use them as
contemplated now or in the future.

 

c.     Legality.  The execution, issuance, delivery to the Bank and performance
by Borrower of this Note (i) are in furtherance of Borrower’s purposes and
within its power and authority; (ii) do not (A) violate any statute, regulation
or other law or any judgment, order or award of any court, agency or other
governmental authority or of any arbitrator or (B) violate Borrower’s
certificate of incorporation or other governing instrument, constitute a default
under any agreement binding on Borrower, or result in a lien or encumbrance on
any assets of Borrower; and (iii) have been duly authorized by all necessary
corporate or partnership action.

 

d.     Compliance.  The Borrower conducts its business and operations and the
ownership of its assets in compliance with each applicable statute, regulation
and other law, including without limitation environmental laws.  All approvals,
including without limitation authorizations, permits, consents, franchises,
licenses, registrations, filings, declarations, reports and notices (the
“Approvals”) necessary to the conduct of Borrower’s business and for Borrower’s
due issuance of this Note have been duly obtained and are in full force and
effect.  The Borrower is in compliance with all conditions of each Approval.

 

e.     Financial and Other Information.  For each year until this Note is paid
in full, Borrower shall provide to the Bank in form and number of copies and by
accountants satisfactory to the Bank, within ninety (90) days after the end of
each fiscal year of the Borrower, statements of income and cash flows and the
financial position and balance sheet of the Borrower as of the fiscal year end,
each in reasonable detail and certified by an officer or member of Borrower to
have been prepared in accordance with generally accepted accounting principles
to present fairly the results of Borrower’s operations and cash flows and its
financial position in conformity with such principles, and to be correct,
complete and in accordance with Borrower’s records.  Promptly upon the request
of the Bank from time to time, Borrower shall supply all additional information
requested and permit the Bank’s officers, employees, accountants, attorneys and
other agents to (i) visit and inspect each of Borrower’s premises, (ii) examine,
audit, copy and extract from Borrower’s records and (iii) discuss Borrower’s or
its affiliates’ business, operations, assets, affairs or condition (financial or
other) with its responsible officers and independent accountants.

 

f.      Accounting; Tax Returns and Payment of Claims.  Borrower will maintain a
system of accounting and reserves in accordance with generally accepted
accounting principles, has filed and will file each tax return required of it
and, except as disclosed in an attached schedule, has paid and will pay when due
each tax, assessment, fee, charge, fine and penalty imposed by any taxing
authority upon Borrower or any of its assets, income or franchises, as well as
all amounts owed to mechanics, materialmen, landlords, suppliers and the like in
the ordinary course of business.

 

g.     Title to Assets; Insurance.  Borrower has good and marketable title to
each of its assets free of security interests and mortgages and other liens
except as disclosed in its financial statements or on a schedule attached to
this Note or pursuant to the Bank’s prior written consent.  Borrower will
maintain its property in good repair and will maintain and on request provide
the Bank with evidence of insurance coverage satisfactory to the Bank including
without limitation fire and hazard, liability, worker’s compensation and
business interruption insurance and flood hazard insurance as required.

 

h.     Judgments and Litigation.  There is no pending or threatened claim,
audit, investigation, action or other legal proceeding or judgment, order or
award of any court, agency or other governmental authority or arbitrator which
involves Borrower or its assets and might have a material adverse effect upon
Borrower or threaten the validity of this Note or any transaction document (each
an “Action”).  Borrower will immediately notify the Bank in writing upon
acquiring knowledge of any such Action.

 

3

--------------------------------------------------------------------------------


 

i.      Notice of Change of Address and of Default.  Borrower will immediately
notify the Bank in writing (i) of any change in its address or of the location
of any collateral securing this Note, (ii) of the occurrence of any Event of
Default defined below, (iii) of any material change in Borrower’s ownership or
management and (iv) of any material adverse change in Borrower’s ability to
repay this Note.

 

j.      No Transfer of Assets.  Until this Note is paid in full, Borrower shall
not without the prior written consent of the Bank (i) sell or otherwise dispose
of substantially all of its assets, (ii) acquire substantially all of the assets
of another entity, (iii) if it is a corporation, participate in any merger,
consolidation or other absorption or (iv) agree to do any of these things.

 

5.     EVENTS OF DEFAULT; REMEDIES.

 

a.     Events of Default.  The following constitute an event of default (“Event
of Default”): (i) failure by Borrower to make any payment when due (whether at
the stated maturity, by acceleration or otherwise) of any principal installments
of the amounts due under this Note, or any part thereof, or to pay any interest
thereon or any fee or other amount payable under this Note and such failure
continues unremedied for a period of three (3) business days or there occurs any
event or condition which after notice, lapse of time or both will permit such
acceleration; (ii) Borrower defaults in the performance of any covenant or other
provision with respect to this Note or any other agreement between Borrower and
the Bank or any of its affiliates or subsidiaries (collectively, “Affiliate”);
(iii) Borrower fails to pay when due (whether at the stated maturity, by
acceleration or otherwise) any material indebtedness for borrowed money owing to
the Bank (other than under this Note),  any third party or Affiliate or the
occurrence of any event which results in acceleration of payment of any such
indebtedness or the failure to perform any agreement with any third party or
Affiliate; (iv) the reorganization, merger, consolidation or dissolution of
Borrower (or the making of any agreement therefor); the sale, assignment,
transfer or delivery of all or substantially all of the assets of Borrower to a
third party; or the cessation by Borrower as a going business concern; (v) the
death or judicial declaration of incompetency of Borrower, if an individual;
(vi) failure to pay, withhold or collect any tax as required by law; the service
or filing against Borrower or any of its assets of any lien (other than a lien
permitted in writing by the Bank), on or more judgments, garnishments, orders or
awards in an aggregate amount of $500,000.00 over and above any insurance
coverage which has been determined by the insurance carrier to be applicable to
the claim underlying the judgment, garnishment, order or award, and any such
judgments, garnishments, orders or awards remain unbonded, unstayed or
undismissed for a period of thirty (30) consecutive days; (vii) if Borrower
becomes insolvent or is generally not paying its debts as such debts become due;
(viii) the making of any general assignment by Borrower for the benefit of
creditors; the appointment of a receiver or similar trustee for Borrower or its
assets; or the making of any, or sending notice of any intended, bulk sale;
(ix) Borrower commences, or has commenced against it, any proceeding or request
for relief under any bankruptcy, insolvency or similar laws now or hereafter in
effect in the United States of America or any state or territory thereof or any
foreign jurisdiction or any formal or informal proceeding for the dissolution or
liquidation of, settlement of claims against or winding up of affairs of
Borrower which is not dismissed or stayed within sixty (60) days of
commencement; (x) any representation or warranty made in this Note, any related
document, any agreement between Borrower and the Bank or any Affiliate or in any
financial statement of Borrower proves to have been misleading in any material
respect when made; Borrower omits to state a material fact necessary to make the
statements made in this Note, any related document, any agreement between
Borrower and the Bank or any Affiliate or any financial statement of Borrower
not misleading in light of the circumstances in which they were made; or, if
upon the date of execution of this Note, there shall have been any material
adverse change in any of the facts disclosed in any financial statement,
representation or warranty that was not disclosed in writing to the Bank at or
prior to the time of execution hereof; (xi) any pension plan of Borrower fails
to comply with applicable law or has vested unfunded liabilities that, in the
opinion of the Bank, might have a material adverse effect on Borrower’s ability
to repay its debts; (xii) an adverse change in the Borrower, its business,
assets, operations, management, ownership, affairs or condition (financial or
otherwise) from the status shown on any financial statement or other document
submitted to the Bank or any Affiliate, and which change the Bank reasonably
determines will have a material adverse effect on (a) the Borrower, its
business, assets, operations or condition (financial or otherwise), or (b) the
ability of the Borrower to pay or perform any obligation to the Bank; and (xiii)
the occurrence of any event described in sub-paragraph (i) through and including
(xii) hereof with respect to any guarantor or any other party liable for, or
whose assets or any interest therein secures, payment of any of the amounts due
under this Note (“Guarantor”).

 

b.     Rights and Remedies Upon Default.  Upon the occurrence of any Event of
Default, the Bank without demand of performance or other demand, presentment,
protest, advertisement or notice of any kind (except any notice required by law)
to or upon the Borrower or any other person (all and each of which demands,
presentments, protests, advertisements and notices are hereby waived), may
exercise all rights and remedies under the Borrower’s agreements with the Bank
or its Affiliates, applicable law, in equity or otherwise and may declare all or
any part of any amounts due hereunder not payable on demand to be immediately
due and payable without demand or notice of any kind and terminate any
obligation it may have to grant any additional loan, credit or other financial
accommodation to the Borrower.  All or any part of any amounts due hereunder
whether or not payable on demand, shall be immediately due and payable
automatically upon the occurrence of an Event of Default in sub-paragraph
(ix) above, or at the Bank’s option, upon the occurrence of any other Event of
Default.  The provisions hereof are not intended in any way to affect any rights
of the Bank with respect to any amounts due hereunder which may now or hereafter
be payable on demand.

 

6.     SETOFF.  The Bank shall have the right to set off against the amounts
owing under this Note any property held in a deposit or other account with the
Bank or any Affiliate or otherwise owing by the Bank or any Affiliate in any
capacity to Borrower or any Guarantor or endorser of this Note.  Such set-off
shall be deemed to have been exercised immediately at the time the Bank or such
Affiliate elects to do so.

 

7.     INABILITY TO DETERMINE LIBOR RATES, INCREASED COSTS, ILLEGALITY.

 

a.     Increased Costs.  If the Bank shall determine that, due to either (a) the
introduction of any change (other than any change by way of imposition of or
increase in reserve requirements included in the calculation of the LIBOR) in or
in the interpretation of any requirement of law or (b) the compliance with any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to the Bank of agreeing to make or making, funding or maintaining any loans
based on LIBOR, then Borrower shall be liable for, and shall from time to time,
upon demand therefor by the Bank, pay to the Bank such additional amounts as are
sufficient to compensate the Bank for such increased costs.

 

b.     Inability to Determine Rates.  If the Bank shall determine that for any
reason adequate and reasonable means do not exist for ascertaining LIBOR for the
Interest Period specified above, the Bank will give notice of such determination
to Borrower.  Thereafter, the Bank may not maintain the loan hereunder at the
LIBOR Rate until the Bank revokes such notice in writing and, until such
revocation, the Bank may convert the Applicable Rate from the LIBOR Rate to the
Base Rate.

 

4

--------------------------------------------------------------------------------


 

c.     Illegality.  If the Bank shall determine that the introduction of any law
(statutory or common), treaty, rule, regulation, guideline or determination of
an arbitrator or of a governmental authority or in the interpretation or
administration thereof, has made it unlawful, or that any central bank or other
governmental authority has asserted that it is unlawful for the Bank to make
loans at based on LIBOR then, on notice thereof by the Bank to Borrower, the
Bank may suspend the maintaining of the loan hereunder at the LIBOR Rate until
the Bank shall have notified Borrower that the circumstances giving rise to such
determination shall no longer exist.  If the Bank shall determine that it is
unlawful to maintain the loan hereunder based on LIBOR, the Bank may convert the
Applicable Rate from the LIBOR Rate to the Base Rate.

 

8.     MISCELLANEOUS.  This Note, together with any related loan and security
agreements and guaranties, contains the entire agreement between the Bank and
Borrower with respect to the Note, and supersedes every course of dealing, other
conduct, oral agreement and representation previously made by the Bank.  All
rights and remedies of the Bank under applicable law and this Note or amendment
of any provision of this Note are cumulative and not exclusive.  No single,
partial or delayed exercise by the Bank of any right or remedy shall preclude
the subsequent exercise by the Bank at any time of any right or remedy of the
Bank without notice.  No waiver or amendment of any provision of this Note shall
be effective unless made specifically in writing by the Bank.  No course of
dealing or other conduct, no oral agreement or representation made by the Bank,
and no usage of trade, shall operate as a waiver of any right or remedy of the
Bank.  No waiver of any right or remedy of the Bank shall be effective unless
made specifically in writing by the Bank.  Borrower agrees that in any legal
proceeding, a copy of this Note kept in the Bank’s course of business may be
admitted into evidence as an original.  This Note is a binding obligation
enforceable against Borrower and its successors and assigns and shall inure to
the benefit of the Bank and its successors and assigns.  If a court deems any
provision of this Note invalid, the remainder of the Note shall remain in
effect.  Section headings are for convenience only.  Borrower hereby waives
protest, presentment and notice of any kind in connection with this Note.
Singular number includes plural and neuter gender includes masculine and
feminine as appropriate.

 

9.     NOTICES.  Any demand or notice hereunder or under any applicable law
pertaining hereto shall be in writing and duly given if delivered to Borrower
(at its address on the Bank’s records) or to the Bank (at the address on
page one and separately to the Bank officer responsible for Borrower’s
relationship with the Bank).  Such notice or demand shall be deemed sufficiently
given for all purposes when delivered (i) by personal delivery and shall be
deemed effective when delivered, or (ii) by mail or courier and shall be deemed
effective three (3) New York Business Days after deposit in an official
depository maintained by the United States Post Office for the collection of
mail or one (1) New York Business Day after delivery to a nationally recognized
overnight courier service (e.g., Federal Express).  Notice by e-mail is not
valid notice under this or any other agreement between Borrower and the Bank.

 

10.  JOINT AND SEVERAL.  If there is more than one Borrower, each of them shall
be jointly and severally liable for all amounts which become due under this Note
and the term “Borrower” shall include each as well as all of them.

 

11.  GOVERNING LAW; JURISDICTION.  This Note has been delivered to and accepted
by the Bank and will be deemed to be made in the State of New York.  This Note
will be interpreted in accordance with the laws of the State of New York
excluding its conflict of laws rules.  BORROWER HEREBY IRREVOCABLY CONSENTS TO
THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE STATE OF NEW
YORK IN A COUNTY OR JUDICIAL DISTRICT WHERE THE BANK MAINTAINS A BRANCH, AND
CONSENTS THAT THE BANK MAY EFFECT ANY SERVICE OF PROCESS IN THE MANNER AND AT
BORROWER’S ADDRESS SET FORTH ABOVE FOR PROVIDING NOTICE OR DEMAND; PROVIDED THAT
NOTHING CONTAINED IN THIS NOTE WILL PREVENT THE BANK FROM BRINGING ANY ACTION,
ENFORCING ANY AWARD OR JUDGMENT OR EXERCISING ANY RIGHTS AGAINST BORROWER
INDIVIDUALLY, AGAINST ANY SECURITY OR AGAINST ANY PROPERTY OF BORROWER WITHIN
ANY OTHER COUNTY, STATE OR OTHER FOREIGN OR DOMESTIC JURISDICTION.  Borrower
acknowledges and agrees that the venue provided above is the most convenient
forum for both the Bank and Borrower.  Borrower waives any objection to venue
and any objection based on a more convenient forum in any action instituted
under this Note.

 

12.  WAIVER OF JURY TRIAL.  BORROWER AND THE BANK HEREBY KNOWINGLY, VOLUNTARILY,
AND INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY BORROWER AND THE BANK
MAY HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH
THIS NOTE OR THE TRANSACTIONS RELATED HERETO.  BORROWER REPRESENTS AND WARRANTS
THAT NO REPRESENTATIVE OR AGENT OF THE BANK HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT THE BANK WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THIS JURY TRIAL WAIVER.  BORROWER ACKNOWLEDGES THAT THE BANK HAS BEEN INDUCED TO
ENTER INTO THIS NOTE BY, AMONG OTHER THINGS, THE PROVISIONS OF THIS SECTION.

 

o    Amended and Restated Note.  The Borrower acknowledges, agrees and
understands that this Note is given in replacement of and in substitution for,
but not in payment of, a prior note dated on or about                      ,
        , in the original principal amount of $                     , given by
Borrower in favor of the Bank (or its predecessor-in-interest), as the same may
have been amended or modified from time to time (“Prior Note”), and further,
that: (a) the obligations of the Borrower as evidenced by the Prior Note shall
continue in full force and effect, as amended and restated by this Note, all of
such obligations being hereby ratified and confirmed by the Borrower; (b) any
and all liens, pledges, assignments and security interests securing the
Borrower’s obligations under the Prior Note shall continue in full force and
effect, are hereby ratified and confirmed by the Borrower, and are hereby
acknowledged by the Borrower to secure, among other things, all of the
Borrower’s obligations to the Bank under this Note, with the same priority,
operation and effect as that relating to the obligations under the Prior Note;
and (c) nothing herein contained shall be construed to extinguish, release, or
discharge, or constitute, create, or effect a novation of, or an agreement to
extinguish, the obligations of the Borrower with respect to the indebtedness
originally described in the Prior Note or any of the liens, pledges, assignments
and security interests securing such obligations.

 

Preauthorized Transfers from Deposit Account.  If a deposit account number is
provided in the following blank Borrower hereby authorizes the Bank to debit
Borrower’s deposit account
#                                                                         with
the Bank automatically for any amount which becomes due under this Note.

 

5

--------------------------------------------------------------------------------


 

Acknowledgment.  Borrower acknowledges that it has read and understands all the
provisions of this Note, including the Governing Law, Jurisdiction and Waiver of
Jury Trial, and has been advised by counsel as necessary or appropriate.

 

 

HARDINGE INC.

 

 

 

 

 

By:

/S/

EDWARD J. GAIO

 

Name:

Edward J. Gaio

 

Title:

Vice President and CFO

 

/S/ SUSAN A. BURTIS

 

Signature of Witness

 

 

Susan A. Burtis

 

Typed Name of Witness

 

 

 

ACKNOWLEDGMENT

 

STATE OF NEW YORK           )

:SS.

COUNTY OF CHEMUNG        )

 

On 16th  day of March, in the year 2009, before me, the undersigned, a Notary
Public in and for said State, personally appeared EDWARD J. GAIO, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

 

/S/ NANCY L. CURREN

 

Notary Public

 

 

 

Nancy L. Curren

 

 

FOR BANK USE ONLY

 

Authorization Confirmed:

 

Product Code: 22660

Disbursement of Funds:

 

Credit A/C

#

 

 

Off Ck

#

 

 

Payoff Obligation

#

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

 

$

 

 

 

$

 

 

6

--------------------------------------------------------------------------------